DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 11, 2021 has been entered.


Allowable Subject Matter
Claims 1 – 10, 12 – 13 and 15 – 21 (renumbered 1 – 19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Mizoguchi et al. (U.S. Patent No. 6,084,555) teach providing a rigid structural frame (Figure 1, Element 2); forming an inner optical assembly (Elements 20 - 25) by assembling optical components (Elements 20 - 25) to the structural frame (Element 2) including at least one micro-display (Element 25) configured to generate an image, and at least one reflective optical component (Element 23) configured to direct 
Buchon et al. (U.S. PG Pub 2009/0268287) teach wherein the rigid structural frame (Figure 1, Elements 2 and 4) defines one or more first datums (Figure 7, Elements 14AN1 and 14AN2) and one or more second datums (Element not labeled, but is the ridge of Element C that is holding the display (Element E1) in place), wherein assembling the optical components (Elements 5A and 5B) to the rigid structural frame (Elements 2 and 4) includes engaging portions of the at least one reflective optical components (Elements 5A and 5B) to the one or more first datums (Elements 14AN1 and 14AN2) in order to facilitate accurate and dimensionally stable optical alignment of the at least one reflective optical components (Elements 5A and 5B); and engaging portions of the at least one micro-display (Elements E1 and E2) to the one or more second datums (Element not labeled, but is the ridge of Element C that is holding the display (Element E1) in place) in order to facilitate accurate and dimensionally stable optical alignment of the at least one micro-display (Elements E1 and E2). 
Magyari et al. (WO 2011/062591) teach the structural frame (Figure 2, Element 40) and the outer frame (Element 10) sufficient to maintain the accurate and dimensionally stable optical alignment of the at least one reflective optical component (Element 30) and the at least one micro-display (Element 20).
However, the prior art of record fails to teach at least the limitation “forming an inner optical assembly by assembling optical components to the structural frame including at least one micro-display configured to generate an image, and at least one reflective optical component configured to direct the image to a user’s eye, wherein the rigid structural frame defines one or more first datums and one or more second datums, wherein assembling the optical components to the rigid structural frame includes: engaging portions of the at least one reflective optical component to the one or more first datums in order to facilitate accurate and dimensionally stable optical alignment of the at least one reflective optical component; and engaging portions of the at least one micro-display to the one or more second datums in order to facilitate accurate and dimensionally stable optical alignment of the at least one micro-display; and assembling an outer frame to the inner optical assembly to provide protection for the optical components and customization of the head-mounted display for the user, the outer frame separate from the rigid structural frame, the structural frame has a higher elastic modulus than the outer frame sufficient to maintain the accurate and dimensionally stable optical alignment of the at least one reflective optical component and the at least one micro-display, the assembling including receiving the structural frame into the outer frame and non-adjustably securing the outer frame to the structural frame” in combination with the other limitations of Claim 1 (Or the like of Claims 12 and 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625